Exhibit 10.2.2


Ritesh Chaturbedi PSU Form




DITECH HOLDING CORPORATION
2018 Equity Incentive Plan


Performance Stock Unit Award Agreement


This PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) entered into as
of this 18th day of July, 2018 (the “Date of Grant”), is between Ditech Holding
Corporation, a Maryland corporation (the “Company”), and Ritesh Chaturbedi (the
“Participant”). This award is made pursuant to the terms of the Company’s 2018
Equity Incentive Plan, as amended (the “Plan”). The applicable terms of the Plan
are incorporated herein by reference, and capitalized terms used herein but not
defined shall have the meanings set forth in the Plan. Reference is made hereby
to the Employment Letter Agreement between the Company and the Participant dated
April 18, 2018 (the “Employment Agreement”).
Section 1.    Performance Stock Unit Award. The Company has granted to the
Participant, on the terms and conditions set forth herein, Performance Stock
Units under the Plan with respect to a “target” number of 8,000 share units and
a “maximum” number of 20,000 share units, as provided in Section 2 below (the
“PSUs”). The PSUs are notional, non-voting units of measurement based on the
Fair Market Value of the Common Stock, which will entitle the Participant to
receive a payment, subject to the terms hereof, in shares of Common Stock
(“Shares”).
Section 2.     Performance-Vesting Requirement.
A.Average Stock Price. Subject to the terms of this Agreement, including the
service-based vesting requirement under Section 3 below, the performance-based
vesting requirement of the PSUs shall be measured as of December 31, 2020 (the
“Measurement Date”), based on the Common Stock achieving an average closing
trading price on the New York Stock Exchange (or other principal securities
exchange on which the Common Stock is then traded) for the twenty (20) trading
days immediately preceding the Measurement Date (“Average Stock Price”). The
number of PSUs so vested shall be determined in accordance with the table below,
with straight line interpolation applied to determine the number of PSUs that
are earned for an Average Stock Price between the levels listed in the table,
rounded up to the nearest whole Share:
Average Stock
Price
 
% of Target PSUs Earned
# PSUs
Earned
$7.50
Threshold
20%
1,600
$10.00
 
60%
4,800
$12.50
Target
100%
8,000
$15.00
 
138%
11,000
$17.50
 
175%
14,000
$20.00
 
213%
17,000
$22.50
Maximum
250%
20,000












--------------------------------------------------------------------------------




B.Qualifying Termination. Notwithstanding Section 2.A. above, upon the
Participant’s termination of Service prior to the Measurement Date, either (i)
by the Company without “Cause” (as defined in the Employment Agreement) or (ii)
by reason of the Participant’s death or Disability (each, a “Qualifying
Termination”), the number of PSUs earned under the performance vesting
requirement in accordance with the table set forth in Section 2.A. above shall
be determined treating the date of the Qualifying Termination as the Measurement
Date for such purpose.
C.Change of Control. Notwithstanding Section 2.A. above, upon the occurrence of
a Change of Control prior to the Measurement Date, the number of PSUs earned in
accordance with the table set forth above shall be determined as of the date of
such Change of Control, based on the consideration per share (the “Consideration
per Share”) received by the holders of the Common Stock in connection with the
Change of Control transaction. Such Consideration per Share shall be determined
in good faith by the Committee, taking into account the value of all cash and
non-cash consideration received by the holders of the Common Stock, and taking
into account (on the basis determined appropriate by the Committee) any payments
or consideration deferred and/or contingent as a result of escrows, earn-outs,
holdback or any other contingencies; provided, however, if in the good faith
judgement of the Committee, the Consideration per Share (as so determined) shall
not equal the value of the consideration payable in such Change of Control
transaction in respect of a share of Common Stock issuable pursuant to a share
of issued and outstanding Preferred Stock on an “as converted” basis, the
Committee shall further take account thereof and the Consideration per Share
shall be determined based on the total consideration payable in respect of all
shares of issued and outstanding Common Stock and Preferred Stock, averaged over
the sum of (i) the number of issued and outstanding shares of Common Stock and
(ii) the number of shares of Common Stock issuable pursuant to all issued and
outstanding shares of Preferred Stock; provided further, that if less than all
of the issued and outstanding shares of Common Stock or all of the issued and
outstanding shares of Preferred Stock are acquired or cancelled in such Change
of Control transaction, the Committee shall make such equitable adjustments (in
good faith) as it shall consider reasonable and appropriate in such
circumstances (which may reflect the trading value of Common Stock or Preferred
Stock not so acquired).
Section 3.     Service-Vesting Requirement.
A.Installment Vesting. Except as provided below in this Section 3, fifty percent
(50%) of the aggregate number of PSUs earned in accordance with Section 2.A. or
Section 2.C. above shall become vested on the Measurement Date, and fifty
percent (50%) of the aggregate number of PSUs earned in accordance with Section
2.A. or Section 2.C. above shall become vested on the first anniversary of the
Measurement Date, based on the Participant’s continued employment through each
such date. Upon a termination of the Participant’s Service for any reason other
than in a Qualifying Termination (as provided below) prior to either such
vesting date, the Participant shall forfeit, immediately and without
consideration, all then unvested PSUs upon such termination of Service.




2



--------------------------------------------------------------------------------




B.Qualifying Termination. Notwithstanding Section 3.A. above, upon the
Participant’s Qualifying Termination, the service-vesting requirement of the PSU
shall be deemed satisfied in full.
Section 4.     Settlement of PSUs.
A.Settlement. The Company shall deliver to the Participant, as soon as
practicable but in no event later than thirty (30) business days following the
applicable date that all vesting requirements have been satisfied, a number of
Shares equal to such number of vested PSUs. The PSUs and the Shares (and any
resulting proceeds) will continue to be subject to Sections 12.2 (Termination
for Cause) and 12.3 (Right of Recapture) of the Plan.
B.Tax Withholding. The Company will have the power and the right to deduct or
withhold automatically from any Shares deliverable under this Agreement, or to
require the Participant or the Participant’s representative to remit to the
Company, the amount necessary to satisfy federal, state and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to settlement of the PSUs or any other taxable event arising as a result of this
Agreement
Section 5.     Restrictions on Transfer. No portion of the PSUs may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to a designated beneficiary of the Participant, unless and until the
settlement of the PSUs in accordance with Section 4 hereof.
Section 6.     Limitation of Rights. The Participant shall not have any
privileges of a shareholder of the Company with respect to the Shares payable
hereunder, including without limitation any right to vote such Shares or to
receive dividends or other distributions in respect thereof, until the
settlement of the PSUs and delivery of the Shares payable hereunder in
accordance with Section 4 hereof.
Section 7.     Changes in Capitalization. The Award shall be subject to the
provisions of Section 4.5 of the Plan relating to adjustments for changes in
corporate capitalization.
Section 8.     Construction. This Agreement and the Award evidenced hereby are
granted by the Company pursuant to the Plan and are in all respects subject to
the terms and conditions of the Plan. The Participant hereby acknowledges that a
copy of the Plan has been delivered to the Participant and accepts the PSUs
hereunder subject to all terms and provisions of the Plan, which is incorporated
herein by reference. In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, then the Plan
shall govern and prevail. The construction of and decisions under the Plan and
this Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Participant.
Section 9.     Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Maryland, without giving effect to the
choice of law principles thereof.




3



--------------------------------------------------------------------------------




Section 10.     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 11.     Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the legatees, distributees, and personal representatives of
the Participant and the successors of the Company.
Section 12.     Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof, merging any and all prior agreements, including without limitation
the provisions of Exhibit A of the Employment Agreement, to the extent related
the “2018 PSU.”


[SIGNATURES ON FOLLOWING PAGE]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the date first above written.




DITECH HOLDING CORPORATION






By: /s/ Liz Monahan                    


Name: Liz Monahan                    


Title: Chief HR Officer                




PARTICIPANT




By: /s/ Ritesh Chaturbedi                
                                
Print Name: Ritesh Chaturbedi            




5

